         Case 2:20-cv-00013-JTK Document 8 Filed 05/20/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                               DELTA DIVISION


ALBERT LEVON BURTON                                                     PLAINTIFF


V.                         CASE NO. 2:20-CV-0013-JTK


ANDREW SAUL, Commissioner                                             DEFENDANT
Social Security Administration

                                      JUDGMENT
      Pursuant to the Memorandum and Order entered in this case on this date, it is

CONSIDERED, ORDERED and ADJUDGED that Defendant’s Motion to Dismiss is

granted and Plaintiff’s case dismissed with prejudice.

      SO ADJUDGED this 20th day of May, 2020.


                                             ______________________________________
                                             UNITED STATES MAGISTRATE JUDGE
